Title: To James Madison from Daniel Clark, 3 May 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


3 May 1803, New Orleans. Encloses a copy of his letter to Claiborne respecting Villiers’s mission among the Creeks. “There is nothing more remarkable here since my last.”
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p. For enclosure, see n. 1.



   
   Clark enclosed a copy of a 3 May 1803 letter to Claiborne (1 p.; marked “Confidential”), reporting that Louis de Villiers had told Clark that Laussat had promised him the position of commissary to the Creek Nation. “On making particular enquiries,” Clark wrote, “I find that he is a Man of no influence among the Creeks, who it is said turned him out of the Nation, when Mr Seagrove resided on our part among them. He was 2 years Commissary of the Creeks under the Baron de Carondelets administration. He is a man of no talents, and on that account may be more dangerous by attempting things, the consequences of which he could not calculate, but which he would interfere in to give his Employers an Idea of his Zeal & influence. The fellow is naturally communicative & I have those around him who I hope will draw every thing from him.” In a postscript Clark added that news from Europe to 4 Mar. 1803 made no mention of the departure of the French expedition for Louisiana.



   
   A full transcription of this document has been added to the digital edition.

